Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 August 2022.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Sectional views exist which are not indicated by broken lines (see fig. 10A) and different hatching is used for the same part in figure 10A.  Additionally, section lines are incorrectly identified as Arabic or Roman numerals corresponding to the view number of the sectional view should be used.  For example, a section line indicating figure 10 should be labeled X-X of 10-10.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 23 August 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: no clean version (without markings) was supplied.  Further, amendments to the specification must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification in accordance with 37 CFR 1.121(b).  As applicant both attempts to amend the specification by replacing paragraphs and by a substitute specification neither amendment will be entered.  It is further noted that the amendment to at least the paragraph on page 3, lines 35-36 is not properly marked to show all changes relative to the previous version of the paragraph.
The disclosure is objected to because of the following informalities: multiple reference characters have been used to designate a single structure, see for example reference characters 570 and 571 which have been used to designate indent, and single reference characters have been used to designate multiple structures, see for example reference character 1 has been used to designate collection structure and plate-shaped structure.  Reference character E has been used for offset, width, and distance.  This list is not exhaustive as the specification is replete with errors.  See at least 561, 66, 12, 35, 45, 570, 571, 82, 45a, 15a, 55d, 55f, 55e.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: one instance of reference character 30 exists within parenthesis on page 21.  
Appropriate correction is required.
The disclosure is objected to because the brief descriptions of figure 10E and 10F refer to fig. 10D instead of 10B.
The disclosure is objected to because the paragraph on page 16, lines 22-27 refers to fig. 10E instead of 10D.
The amendment filed 23 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: figure 15 has been amended to be oval in shape instead of circular as originally depicted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of inwardly staggered detents".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as it is unclear if the plurality of inwardly staggered detents are a newly recited structure, refer back to the plurality of inwardly staggered supporting elements, or refer back to the plurality of detents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intini (WO 2007065240) further in view of Yiu (US 20160029824).
Claim 1:  Intini discloses a top member 12 (plate-shaped structure) designed for covering some reservoir, said top member 12 (plate-shaped structure) comprises a top wall 56 (generally flat upper surface) and a flange at the periphery of the top wall 56 (generally flat upper surface), wherein the flange is part of an inverted U-profile, and comprises plurality of apertures 60 & 72 (openings) capable of receiving some protrusion on some exterior sidewall of some reservoir, thereby covering that reservoir, wherein the flange contains a plurality of protrusions 74 (detents) capable of releasably holding some protrusion on some exterior sidewall of some reservoir, wherein the apertures 60 & 72 (openings) are provided in an edge area where the top member 12 (generally flat upper surface) adjoins the flange of the top member 12 (plate-shaped structure), wherein the inverted U-profile has a generally flat top portion wherein the plurality of apertures 60 & 72 (openings) extend partly in the generally flat top portion of the inverted U-profile and partly in the flange and wherein the protrusions 74 (detents) are positioned in the flange below the apertures 60 & 72 (openings) and said apertures 60 & 72 (openings) comprise a lower edge and an upper edge and wherein the protrusions 74 (detents) are at the lower edge of the apertures 60 & 72 (openings) on the flange and the upper edge is on the generally flat top portion of the inverted U-profile of the top member 12 (plate-shaped structure), and wherein the protrusions 74 (detents) in the flange of the top member 12 (plate-shaped structure) are formed by a plurality of inwardly staggered supporting elements below the apertures 60 & 72 (openings) forming the plurality of protrusions 74 (detents) capable of detaining some protrusion of some reservoir in the apertures 60 & 72 (openings), the protrusions 74 (inwardly staggered detents) do not extend beyond the upper edge of the apertures 60 & 72 (openings) (see annotated fig. 1 below and fig. 2 & 8).
Intini does not disclose the plate-shaped structure being manufactured from biodegradable material selected from cellulose, paper material, or combinations thereof.
	Yiu teaches a pulp based paper cup lid which can easily biodegrade (see P. 0006).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the top member 12 (plate-shaped structure) of Intini to have been made of a pulp based paper (biodegradable material selected from paper material), as taught by Yiu, in order to decrease its environmental impact disposal.

    PNG
    media_image1.png
    771
    503
    media_image1.png
    Greyscale

Claim 6:  Intini discloses the protrusions 74 (detents) leaving a volume between the protrusions 74 (detents) and the upper edge of the apertures 60 & 72 (openings), the volume having a width in a plane wherein the top member 12 (plate-shaped structure) extends (see fig. 8 and 9A).  
Claim 12:  Intini discloses the top member 12 (plate-shaped structure) being capable of being a cover for some drinking cup or food container (see fig. 1).  
Claim 18:  Intini discloses the apertures 60 & 72 (openings) extending only over part of the generally flat top portion of the inverted U-profile to provide a water tight connection with some reservoir (see annotated fig. 1 above).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intini (WO 2007065240) and Yiu (US 20160029824) as applied to claim 1 above, and further in view of Birkett (GB 2594721).
Claim 19:  The combination discloses the claimed invention except for the flange having a flange angle of at least about 5, 7 or 10 degrees to a reference line perpendicular to the periphery of the generally flat upper surface.
Birkett teaches a closure 12 having a wall 23 at a taper angle of about 3 degrees from vertical so that the closure 12 can be more easily removed from a mould during manufacture (see fig. 5 and P. 15 L. 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flange to be at an angle of about 3 degrees to a reference line perpendicular to the periphery of the top wall 56 (generally flat upper surface), as taught by Birkett, in order to allow the top member 12 (plate-shaped structure) to be more easily removed from its mold.
About 3 degrees is about 5 degrees and/or is close to the claimed range so as to form a  prima facie case of obviousness, see MPEP 2144.05 I.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intini (WO 2007065240) further in view of Horner (US 20160347512).
Claim 1:  Intini discloses a top member 12 (plate-shaped structure) designed for covering some reservoir, said top member 12 (plate-shaped structure) comprises a top wall 56 (generally flat upper surface) and a flange at the periphery of the top wall 56 (generally flat upper surface), wherein the flange is part of an inverted U-profile, and comprises plurality of apertures 60 & 72 (openings) capable of receiving some protrusion on some exterior sidewall of some reservoir, thereby covering that reservoir, wherein the flange contains a plurality of protrusions 74 (detents) capable of releasably holding some protrusion on some exterior sidewall of some reservoir, wherein the apertures 60 & 72 (openings) are provided in an edge area where the top member 12 (generally flat upper surface) adjoins the flange of the top member 12 (plate-shaped structure), wherein the inverted U-profile has a generally flat top portion wherein the plurality of apertures 60 & 72 (openings) extend partly in the generally flat top portion of the inverted U-profile and partly in the flange and wherein the protrusions 74 (detents) are positioned in the flange below the apertures 60 & 72 (openings) and said apertures 60 & 72 (openings) comprise a lower edge and an upper edge and wherein the protrusions 74 (detents) are at the lower edge of the apertures 60 & 72 (openings) on the flange and the upper edge is on the generally flat top portion of the inverted U-profile of the top member 12 (plate-shaped structure), and wherein the protrusions 74 (detents) in the flange of the top member 12 (plate-shaped structure) are formed by a plurality of inwardly staggered supporting elements below the apertures 60 & 72 (openings) forming the plurality of protrusions 74 (detents) capable of detaining some protrusion of some reservoir in the apertures 60 & 72 (openings) (see annotated fig. 1 below and fig. 2 & 8).
Intini does not disclose the plate-shaped structure being manufactured from biodegradable plastic.
	Horner teaches a closure made of a biodegradable plastic resin (biodegradable material selected from biodegradable plastic) (see P. 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the top member 12 (plate-shaped structure) of Intini to have been made of a biodegradable plastic resin (biodegradable material selected from biodegradable plastic), as taught by Horner, in order to decrease its environmental impact disposal.

Response to Arguments
The drawing objections in paragraphs 5-6 of office action dated 23 May 2022 are withdrawn in light of the amended disclosure filed 23 August 2022.
The claim objections in paragraph 9 of office action dated 23 May 2022 are withdrawn in light of the amended claims filed 23 August 2022.
The 35 U.S.C. § 112 rejections in paragraphs 10-13 of office action dated 23 May 2022 are withdrawn in light of the amended claims filed 23 August 2022. 
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the difference in hatching was used to bring forward two different parts, which are the plate-shaped structure and reservoir, the Examiner replies that two different hatching patterns have been used to indicate a single structure, that of the plate-shaped structure.  See annotated partial fig. 10A below.

    PNG
    media_image2.png
    500
    397
    media_image2.png
    Greyscale

In response to applicant’s assertion that a clean version of the specification is attached, the Examiner replies that no such submission has been received.
In response to applicants argument that the structure, in particular the connection mechanism 42, in Intini relies on the elastic properties of the plastic material and cannot be made from paper based material and that the skilled person would conclude that this connection mechanism is not suitable for a cover made from paper/cellulose material because the connection mechanism relies on elastically bendable connection means 42 sticking out from the reservoir which would not work if manufactured from paper/cellulose material as paper connection means would not elastically spring back into the opening on the cover and instead would break, the Examiner responds that this argument is not commensurate in scope with the rejection at hand.  Intini is being relied upon for its disclosure of a top member 12 only.  Intini discloses that the cover can be molded as a separate entity leading to greater choices of material and a reduced cost (see page 12 first full paragraph).  Any possible elastic properties required by the connection mechanism 42 would not preclude material selection of the top member 12 as the connection mechanism 42 is not part of the top member 12.  It is further noted that it is well known to those of ordinary skill in the art that resilient structures can be formed by paper.  See P. 0028 of US 20090152134 for further evidence.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing a secure water/air tight connection with a reservoir, distance E between the edge of the generally flat top part portion of the inverted U profile and the edge of the indent in a horizontal plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Intini does not disclose detents formed by an inwardly staggered flange part under the openings as element 74 is not an inwardly staggered part of the flange but rather is merely a part of the flange under the opening 60 and completely in the plane of the flange of the cover, the examiner responds that claim 1 requires “wherein the flange contains a plurality of detents”, that “detents are positioned in the flange below the plurality of openings”, that the “detents are at the lower edge of the plurality of openings”, and “detents in the flange of the plate-shaped structure are formed by a plurality of inwardly staggered supporting elements below the plurality of openings forming the plurality of detents”.  No limitation of claim 1 requires that the detents leave the plane of the flange.  Examiner further argues that it would be impossible for the detents to leave the plane of the flange as claim 1 requires that “the flange contains a plurality of detents”.  Figures 8 and 9A clearly depict the protrusions 74 (detents) being inwardly staggered from the structure immediately below and the protrusions 74 (detents) being under the apertures 60 & 72 (openings).
In response to applicant’s argument that the plurality of detents do not extend beyond the upper edge of the plurality of openings, the examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.  Further, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  As figures 8 and 9A clearly show that the protrusions 74 (detents) do not extend beyond the upper edge of the apertures 60 & 72 (openings) the disputed limitation is disclosed by Intini.
In response to applicant’s argument that element 74 is not a detent and certainly not an inwardly staggered detent, the examiner responds that Merriam-Webster dictionary defines detent as a device for positioning and holding one mechanical part in relation to another in a manner such that the device can be released by force applied to one of the parts.  As the element 74 of Intini holds locking button 42 until force is applied to the locking button, element 74 is a detent (see page 9 last paragraph to page 10 line 7).  Further, as element 74 extends inwardly from the structure immediately below it is inwardly staggered.
In response to applicant’s argument that Intini only describes two openings and that two openings are not a plurality as it is clear from the specification and the drawings that a plurality means more than 2 and are evenly distributed along the circumference of the plate-shaped structure, the examiner replies that the only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  As no special definition of “plurality” has been set forth and as no disavowal or disclaimer to the scope of “plurality” was set forth in the original disclosure the term “plurality” will be given its plain meaning.  Merriam-Webster dictionary defines plural as relating to, consisting of, or containing more than one or more than one kind or class.  As 2 is more than one, two openings are a plurality.  MPEP 2111.01 IV.
In response to applicant’s argument that only 2 openings cannot meet the purpose of the cover of claim 1 (to provide a water tight connection with a reservoir for containing a liquid), the examiner responds that the quantity of openings does not preclude the capability of providing a water tight connection with some reservoir. 
In response to applicant’s argument that it is clear from the figures that surface 56 in Fig 1 of Intini is not a lower lying surface and does not form a plate shaped structure with a flange formed to a U-shaped profile which becomes clear when comparing the cross-section disclosed in figure 9C of Intini with the cross-section disclosed in figure 10A of the Application, the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.  Further, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Examiner refutes applicants position that surface 56 is not depicted as a lower lying surface and does not form a plate shaped structure with a flange formed to a U-shaped profile in figure 1.  Examiner holds the position that figure 1 of Intini clearly depicts an inverted U-profile.
In response to applicant’s argument that it is clear for the skilled person that a guard member (64) of Intini cannot be made by paper/cellulose material as paper pulp manufacturing techniques do not allow for standing protrusions that extend from a plane by this much, the Examiner responds that Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  Applicant provides no evidence that protrusions extending from planes cannot be made by paper/cellulose material.  On the contrary it is well known to those of ordinary skill in the art that protrusions can be made from paper/cellulose material.  This is further evidenced by US 20140252032 which discloses ribs 410 molded from pulp (see fig. 4 and P. 0168).
In response to applicant's argument that Intini is nonanalogous art as it does not at all relate to providing a cover providing a air/water tight connection to a reservoir for holding liquid and therefore the skilled person would not even look at Intini for guidance to achieve the objective underlying the invention, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Intini is in the field of applicant’s endeavor of closures.
In response to applicant’s argument that Intini teaches away from achieving the goal of providing water and air tight connection as Intini states on page 10, lines 1-2 “Due to the fact that apertures 60 and 72 are slightly larger than button portions 42 and 70, a slight upward movement of cover 12 is permitted”, the Examiner replies that nothing the disclosure of Intini criticizes, discredits, or otherwise discourages the solution as is required for a teaching away.  Further, this argument is not found persuasive as the claims are directed to the subcombination of a plate-shaped structure only.  While neither of claims 1 or 49 actually require a water and air tight connection, the disclosed capability of the top member 12 (plate-shaped structure) does not preclude it from forming a water and air tight connection with some reservoir.
In response to applicant’s arguments that the examiner raises an objection in items 16 and 17, the examiner replies that items 16 and 17 are directed to art rejections under 35 U.S.C. 103.
In response to applicant’s argument that new independent claim 49 is identical to claim 1 except that the plate-shaped structure is manufactured from biodegradable plastic instead of paper or cellulose material, the examiner responds that claim 49 does not include the limitation that “the plurality of inwardly staggered detents do not extend beyond the upper edge of the plurality of openings” present in claim 1.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736